DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims are directed to a method (claims 1–6). Thus, the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 USC 101.
Step 2A prong 1: The claims, when considered both individually and as an ordered combination, are directed to a mental process. That is, there is nothing in the claims themselves that preclude them from being performed by a human, mentally or with pen and paper. A human analog would be able to perform the establishing, revising, subtracting, revising, and revising steps mentally or with the use of pen and paper. When considered both individually and as an ordered combination, the claims are directed to mathematical concepts as they embody mathematical relationships, formulas, equations, and calculations. The claims include establishing an estimation model and revising the input parameters, such as soil and terrain characteristics. The following limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
establishing a soil organic carbon estimation model for the karst area; revising a soil depth; subtracting an exposure rate of bedrock for different types of soil and positive and negative terrains; revising a soil organic carbon density estimation formula for different types of soil and positive and negative terrains; and revising a soil organic carbon storage estimation method. (claim 1);
The dependent claims, when considered both individually and as an ordered combination, merely further limit the abstract idea. The following limitations are considered as merely descriptive of abstract concepts:
The soil organic carbon estimation model established for the karst area is:  
                     
    PNG
    media_image1.png
    90
    231
    media_image1.png
    Greyscale

       
    PNG
    media_image2.png
    480
    463
    media_image2.png
    Greyscale
(claim 2); the method for revising a soil depth is: using an actual soil depth Ei as the soil depth of the positive and negative terrains and any soil types (claim 3); the method for subtracting an exposure rate of bedrock for different types of soil and positive and negative terrains is: determining that the exposure rate Ri of bedrock for a non-limestone soil type in a negative terrain below 6° is 0, and using an actual exposure rate Ri of bedrock for a limestone soil type below 6° and all soil types of a positive terrain above 6° (claim 4); the soil organic carbon density estimation formula revised for different types of soil and positive and negative terrains comprises: 
    PNG
    media_image3.png
    317
    439
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    421
    444
    media_image4.png
    Greyscale
(claim 5); the revised soil organic carbon storage estimation method comprises:

    PNG
    media_image5.png
    634
    439
    media_image5.png
    Greyscale
(claim 6);
	Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims do not recite any additional elements. Thus, these claims are directed towards an abstract idea.
	Step 2B: The claim(s) does/do not include additional elements to amount to significantly more than the judicial exception. Thus, because there are no additional elements, the claims do not provide practical application or an inventive concept, and are not patent eligible. 
	The dependent claims do not add significantly more. Claims 2–6 provide no further additional elements and merely further limit the abstract idea. Claims 2–6 merely further define the mathematical procedures. As a result the claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As per claims 1–6, the following limitations fail to comply with the enablement requirement, and do not enable one skilled in the art to make and/or use the invention:
“establishing a soil organic carbon estimation model”
“revising a soil depth”
“exposure rate of bedrock for different types of soil”
“positive and negative terrains”
“revising a soil organic carbon density estimation formula”
“revising a soil organic carbon storage estimation method”
Each of the claimed units, such as (gC), (kg/m2), (above 6°), (below 6°), content (%), (g/cm3), (cm), exposure rate of soil bedrock (%), pixel number (i and k)
“limestone soil type” and “all soil type areas”
It unclear what/who does the claimed “establishing”, “revising”, “subtracting”, “revising”, and “revising”. 
How is the model established as claimed? 
How is the soil depth “revised”/”actual” and how is it even determined or calculated? 
How is the exposure rate of bedrock determined? 
How is it then subtracted depending on a type of soil? 
How is the soil type determined? As it relates to this, how is it determined “limestone soil type”/”non-limestone soil type” exists?
How is a positive or negative terrain determined? 
How are the formulas revis[ed] (by what/who)? 
How is the method revis[ed] (by what/who)?
How are each of the claimed units established (what does it/who does it)? What/where does the above 6°/below 6° initially come from?
Where does “pixel” come from? According to Websters dictionary online, the definition of pixel is: any of the small discrete elements that together constitute an image (as on a television or digital screen). The specification doesn’t describe any digitial apparatus, electronic device, or any device whatsoever to show an image with pixels.
	Because of at least these questions, the claims do not enable one skilled in the art to make and use the invention without undue experimention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determination of how the “model” is initially establish[ed], how the soil depth is “revis[ed]”, how the “exposure rate of bedrock for different types of soil and positive and negative terrains” is “subtract[ed]”, how the estimation formula is again “revis[ed]”, how the estimation method is again “revis[ed]”, and how each of the parameters in claims 2–6 are initially calculated, determined, or established to be used in the model. Each of the parameters are needed for the method but there is no explanation on how this is performed to be used as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach methods of detecting carbon in soil, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852